Citation Nr: 0811792	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served in the United States Navy from June 1973 
to January 1976, when he was honorably discharged.  

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  The veteran perfected his appeal 
by filing a substantive appeal (VA Form 9) in June 2003.   

Hearing

The veteran failed to report for an April 2006 Travel Board 
hearing.  The veteran and his representative have offered no 
explanation as to why they were unable to appear for the 
hearing, and the veteran has since made no request for 
another hearing. Accordingly, this matter is treated as if 
the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007) [failure to appear for a scheduled hearing 
treated as withdrawal of request].  

Issue not on appeal

A December 2004 decision of the RO denied service connection 
for depression and stress.  The veteran did not appeal that 
denial.  Therefore, that issue is not in appellate status.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not support a conclusion that PTSD exists.

2.  The veteran's alleged in-service stressors have not been 
verified.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In essence, 
he contends that he has PTSD which is due to stressful 
incidents in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  

The Board observes that a letter was sent to the veteran in 
October 2001 which was specifically intended to address the 
requirements of the VCAA.  The October 2001 letter from the 
RO specifically notified the veteran that to support a claim 
for service connection, the evidence must show: "(1) you had 
an injury in military service, or a disease that began in or 
was made worse during military service, or there wan an event 
in service that caused an injury or disease; (2) you have a 
current physical or mental disability shown by medical 
evidence; (3) there is a relationship between your disability 
and an injury, disease or event in military service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  In the October 
2001 VCAA letter, the veteran was informed that VA was 
responsible for obtaining medical records, employment 
records, or records from other Federal agencies.  This letter 
also advised the veteran that VA would provide a medical 
examination for him, or get a medical opinion, if we 
determine it is necessary to decide his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  
The October 2001 letter included a section entitled ""What 
Information Or Evidence Do We Still Need From You" in which 
the veteran was advised to provide specific information 
concerning his in-service stressor.  The RO further notified 
the veteran that if any evidence was not in his possession, 
he must give VA enough information about these records so 
that VA can request them from the agency or person who has 
them.  The veteran was also advised as follows:  "It's still 
your responsibility to support your claim with appropriate 
evidence."   

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  The 
October 2001 letter instructed the veteran to "[tell] us 
about any additional information or evidence that you want us 
to try to get for you."  In addition, a March 2006 VCAA 
letter informed the veteran:  "If you have any information 
or evidence that you have not previousy told us about or 
given to us . . .  please tell us or give us that evidence 
now." Those letters comply with the requirements of 38 
C.F.R.§ 3.159 (b) in that they separately informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received Dingess notice in a separate letter 
dated in March 2006. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records as well as post-service 
medical records.  The veteran underwent VA psychological 
testing in June 2002.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran failed to report for a scheduled Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Essential to the award of service connection is the existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2001).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f) (2001).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 



Patton 

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault. In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

Analysis 

As discussed above, in order to establish service connection 
for PTSD, there must be a current medical diagnosis of PTSD; 
(2) credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

Concerning element (1), current medical diagnosis, the 
medical evidence as to the existence of the claimed 
disability, PTSD, is in conflict.

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App 171 (1991).  

In favor of the veteran's claim of PTSD are two reports from 
"readjustment counseling therapists" and a report from 
Washington County Mental Health Services.  An October 2002 
counseling report states a diagnosis of PTSD.  In a March 
2003 counseling report, the therapist states that the veteran 
"suffers from classic symptoms of . . . PTSD."  The 
therapist goes on to state that "[the veteran's] military 
experiences and symptoms are consistent with the diagnosis of 
post-traumatic stress disorder, as described by the 
Diagnostic and Statistical Manual."  

An October 2002 discharge summary report from Washington 
County Mental Health Services, signed by a counselor,  also 
provides a diagnosis of PTSD. However, no basis for that 
diagnosis was provided.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].   

There is no evidence that these counselors are trained 
psychologists or psychiatrists.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data].

There is much evidence against the veteran's claim of 
entitlement to service connection for PTSD.  Several 
examiners noted that the veteran did not appear truthful when 
reporting his psychological symptoms.  In particular, the 
veteran underwent a VA psychological examination in June 
2002.  There, the examiner not only interviewed the veteran, 
but also reviewed the veteran's claims file and conducted 
psychological testing.  The June 2002 VA examiner diagnosed 
the veteran with "malingering," and did not diagnose PTSD.  

An October 2001 outpatient report, in referring to the 
veteran's statements, that there was a "question of 
manipulation."  Also in October 2001, R.L., Ph.D noted that 
a finding of PTSD could not be substantiated.  In February 
2004, Dr. R.L. noted that "the current administration of . . 
. [psychological testing] was invalid due to extreme 
exaggeration."  

In addition to the above, a number of VA outpatient treatment 
reports indicate that PTSD was not diagnosed.  In a July 2002 
outpatient report, PTSD was ruled out.  A September 2002 
outpatient report noted that the veteran's "claim for PTSD 
is questionable since he failed the PTSD exam . . . ."  A 
November 2002 outpatient report from G.S., M.D. stated that 
the veteran "does not have all of the symptoms that would be 
needed to confirm a diagnosis of PTSD . . . ." 

The Board must weigh the medical opinions of record.  It 
appears that the most comprehensive examination of record is 
the June 2002 VA examination.  As noted above, the examiner 
conducted a battery of psychological tests, as well as 
personally interviewing the veteran and reviewing his claims 
file.  The conclusion drawn by the examiner, S.P., M.D., that 
the veteran was malingering, is consistent with the opinion 
of several outpatient treatment examiners, to the effect that 
the veteran is exaggerating his symptoms (presumably for 
secondary gain) and that he does not have PTSD.  

The Board additionally notes that the health care providers 
who did not identify PTSD appear to be physicians or Ph.D. 
level psychologists.  The Board places great weight of 
probative value on the findings of these professionals.  See 
Black, supra. 

In short, the preponderance of the competent medical evidence 
of record indicates that the veteran has a diagnosed 
personality disorder and has substance abuse issues, rather 
than PTSD, and that the veteran appears to be deliberately 
misstating the facts.  The Board's view is reflected in the 
following quote from a March 2004 psychology treatment 
report:

The clinical record does little to support [the 
veteran's] claims.  He's been seen by many 
psychologists, psychiatrists etc.  Almost all providers 
fail to take his reports to be truthful.

To the extent that the veteran himself believes that he has 
current PTSD, it is now well-established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992), see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish the existence of a current disability.

The Board is aware that a Social Security Administrative Law 
Judge, in a February 2004 decision, granted SSA disability 
benefits in part based upon assessments of PTSD by the 
counselors referred to above.  While a SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Although the Board has taken the SSA 
decision into consideration, it finds that PTSD does not 
exist based on a preponderance of the competent and probative 
medical evidence, discussed above, most of which was not 
before the SSA ALJ. 

In the absence of diagnosed PTSD, service connection may not 
be granted. 
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].

In short, for the reasons expressed above the Board finds 
that the veteran does not have a current diagnosis of PTSD.  
The veteran does not satisfy Hickson element (1), current 
disability, and therefore the claim fails on that basis 
alone.  

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995).  The Board will therefore move on 
to a discussion of the remaining two elements.

With respect to element (2), in-service stressors, the record 
does not indicate that the veteran is a veteran of combat, 
and the veteran himself does not so contend.  Instead, he has 
proffered various vague stories concerning in-service 
physical abuse and rape.  None of these contentions has been 
verified.  

The veteran's service medical records indicate that he was 
referred to a psychiatrist in October 1975 because of poor 
performance.  He did not report any physical assaults.  He 
stated that that he felt that "people yell at him with no 
provocation."  The diagnosis was immature personality.

The Board is aware of the Court's concerns in Patton, 
discussed in the law an regulations section above.  In 
response to Patton, the RO obtained he veteran's rather 
extensive service personnel records.  

In this case, there is no indication in the record, including 
in statements from the veteran, that an alleged assault by a 
superior or a purported rape while hitchhiking was ever 
formally reported to any source or that it was otherwise 
reduced to writing.  Consequently, there any no formal 
records, such as police reports or courts martial 
transcripts, of the alleged incident(s) which could be 
obtained.  The veteran was notified by VA that he could 
obtain alternative sources of information to support his 
claim, including police reports, "buddy" certificates or 
affidavits, and letters written during service.  He did not 
identify any such evidence.

Patton also allows for consideration of in-service job 
performance as indicative of sexual assault.  In this case, 
however, the veteran's job performance was consistently 
described as mediocre or worse throughout his military 
service.  In a September 1974 performance evaluation, it was 
noted that "he seems to be lacking in motivation".  In 
March 1975, it was reported that he "requires some 
supervision" and that his appearance was at times less than 
ideal.  In July 1975, it was noted that he had "shown no 
improvement".   In December 1975, his performance was 
described as being "totally inadequate".   In any event, 
there is nothing in the extensive personnel records which 
ascribes the veteran poor performance, or disciplinary 
problems such as unauthorized absence to physical abuse or 
sexual assault.  Rather, there are references to problems 
with his girlfriend.

In short, the veteran's alleged in-service stressors are 
incapable of verification.  
Element (2), also, has not been met. 

With respect to the final element, nexus, as has been 
discussed above, a preponderance of the medical evidence does 
not support a conclusion that PTSD exists.  In the absence of 
PTSD, there can be no medical nexus.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


